Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 17, line 1, after “comprising”, --a motor unit, -- has been added.
           (2) In claim 17, line 2, “a motorized chain saw” has been changed to --the motor unit--.
           (3) In claim 24, line 2, after “comprises”, --a-- has been added. 
           (4) In claim 24, line 3, “nuts” has been changed to --nut--.
           (5) In claim 25, line 5, “-“ has been deleted.
           (6) In claim 26, line 2, after “structure”, --on the support plate-- has been added.
           (7) In claim 28, line 3, after “plate”, --by loosening fastening means-- has been added.
           (8) In claim 28, line 4, after “to”, --allow spring force from spring means to move the clamping plate away from--.
           (9) In claim 28, line 4, “release” has been deleted.
           (10) In claim 28, line 8, “displacing the guide bar further towards the driving sprocket” has been changed to --attaching a new saw chain on the guide bar--.
2.        Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Clunk on January 13, 2022.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724